Citation Nr: 1015211	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  07-24 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease (PVD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision that was 
issued by the Regional Office (RO) in Buffalo, New York 
which, in relevant part, denied service connection for 
peripheral vascular disease (PVD) with carotid 
endarterectomies.  The Veteran's claim for service for 
coronary artery disease (CAD) was granted prior to when this 
case initially came to the Board.  In March 2009, the Board 
remanded this case for additional development.  Subsequent 
thereto, service connection for carotid endartectomies was 
granted but these procedures were deemed to be subsumed in 
the Veteran's rating for CAD.  The case was thereafter 
returned to the Board for appellate disposition of the single 
remaining issue: entitlement to service connection for PVD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was examined by VA on multiple occasions with 
respect to this claim.  In a September 2005 examination 
report, a physician's assistant (PA) diagnosed PVD but noted 
that the Veteran's ankle brachial indices (ABIs) were then 
normal and opined that the Veteran's carotid endarterectomies 
were due to atherosclerotic disease rather than PVD.  She was 
subsequently requested to clarify her opinion concerning 
whether the Veteran had a history of PVD, and in November 
2006 prepared a report in which she concluded that the 
Veteran did not have PVD.  This PA reexamined the Veteran in 
August 2007 with respect to a different claim and did not 
diagnose PVD.  The Veteran was reexamined in November 2008 by 
a second PA; she opined that the Veteran did not have PVD.  
Rather, his symptoms were due to arteriosclerotic heart 
disease and a history of coronary artery occlusion.

In contrast, the Veteran submitted letters from Dr. L.G., Dr. 
R.K., Dr. M.D., Dr. J.G., and Dr. J.H. all of whom indicated 
that the Veteran had PVD due to his diabetes.  The Veteran is 
presently service connected for diabetes.  However, none of 
these physicians provided any rationale for their 
conclusions.  Furthermore, there are no medical records in 
the claims file from any of these providers, with the 
exception of Dr. J.G. and even Dr. J.G.'s records do not 
appear complete.  Thus, the bases used in reaching this 
conclusion cannot be ascertained.  The Veteran argued that, 
notwithstanding this, the opinions of his treating physicians 
should be given greater weight than the opinion of a PA.  

In its March 2009 remand, the Board instructed the RO/AMC to 
(1) contact the Veteran and attempt to obtain medical records 
from certain of the above cited physicians, and (2) to 
forward the Veteran's file to a physician for review and to 
obtain an opinion concerning whether the Veteran has PVD that 
is separate and distinct from his CAD.  

The Veteran was sent 2 letters that requested that he either 
provide copies of his medical records from his private 
physicians or complete authorizations that would enable VA to 
obtain them.  He declined to respond to these requests.  He 
is herein informed that VA will make no more effort to obtain 
these records without request and assistance from the 
appellant.  Release forms are needed to obtain these records 
and such have not been provided.  He or his representative 
may undertake such action as to supply those records but 
without a special request to the VA with appropriate release 
forms, VA will consider these records to be unavailable.

Ultimately, a review of the file was also obtained.  However, 
rather than obtaining the review from a physician, the review 
was performed by the same PA who performed the November 2008 
VA examination.  At that time, she reiterated her prior 
conclusion that the Veteran did not have PVD, the reason 
being that his ABIs were normal.  

A Veteran whose claim has been remanded by the Board has the 
right to substantial compliance with the remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given the 
specific circumstances of this case, the Board finds that the 
RO/AMC did not substantially comply with its instruction that 
the file review be performed by a physician.  Given the fact 
that the claims file contains various notes and letters from 
private physicians, all of whom indicated that the Veteran 
had PVD, the Board determined that a review of the file by a 
VA physician was necessary to resolve the differences in the 
diagnoses arrived at by the private physicians and by the VA 
PA's.  A review by a physician who has not previously 
reviewed the record should undertake review pursuant to 
review below.

Under these specific circumstances, the Board finds that this 
matter should be remanded so that the physician review that 
was requested in the March 2009 Board remind may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be sent to a 
physician for review.  The physician 
should provide an opinion concerning (a) 
whether the Veteran has PVD that is 
separate and distinct from his coronary 
artery disease, and (b) if so, was this 
disorder at least as likely as not (at 
least 50 percent likely) caused or 
aggravated by the Veteran's diabetes.  The 
examiner should fully explain his or her 
conclusions in the report, which should 
also explain the relevance and diagnostic 
role of ABIs in the diagnostic process.  
Review of the other private opinions 
should be undertaken and reconciled with 
the reviewer's opinion as possible.  If 
the physician is unable to provide the 
requested opinion without examining the 
Veteran, than a VA examination should be 
scheduled.

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


